   Case 2:20-cv-00012-JRS-MJD
4112/20~~                       Document
                     'G""""8n H -             33-3
                                  """" Gotresfeld     FiledFaces
                                                  Com<cled;  03/27/20      Page
                                                                 Up To 15 Yeara                   '"""'°"I
                                                                                                      1 of Dai~
                                                                                                           6 PageID
                                                                                                                Wl,. #: 492



     'Guardian Hacktivist' Martin Gottesfeld
     Convicted; Faces Up To 15 Years In Prison




         -          By   FRANK CAMP (/AUTHORS/FRANK-CAMP)
                                                                                                                 August 4, 2(,, u
     -              "!JI @FRANKDCAMP (HTTPS://TWITTER.COM/FRANKDCAMP)



     On August 1, 2018, "Guardian Hacktivist" Martin Gottesfeld was found guilty
     on two charges - conspiracy to intentionally damage a protected computer in
     violation of 18 U.S. Code§ 371, and intentional damage to protected computers
     in violation of 18 U.S. Code § 1030 {a)(S)(A).


     As a result of the conviction, Gottesfeld faces up to 15 years in prison when he is
     sentenced on November 14.


     If you are unfamiliar with the case, check out my previous coverage below prior
     to reading further:

      • The Story Of Martin Gottesteld: The Hacktivist Who Faces 15 Years In Jail For Trying To Save A Young Girl's
             Life (https://www.dailywire.com/news/25476/story-martin-gottesfeld-hacktivist-who-faces-15-frank-camp)

https://www.dailywire.com/news/34045/guardian-hacktivist-martin-gottesfeld-convicted-frank-camp                                     1/6
                                                               - Page 31 of 55 -
4/1212019   Case 2:20-cv-00012-JRS-MJD          Document
                              'Guardian Hacktivist'               33-3
                                                    Martin Gottesfeld      FiledFaces
                                                                      Convicted;  03/27/20       Page
                                                                                      Up To 15 Years      2 ofI Daily
                                                                                                     In Prison  6 PageID
                                                                                                                      Wire #: 493

      • Jailed Hacktivist Martin Gottesfeld Fires Back At Prosecutors Who Are Trying To Keep Him From Using
            'Torture' Defense (https://www.dailywire.com/news/28371Jprosecution-trying-keep-jailed-hacktivist-martin-frank-
            camp)


      • 'Secret Docket' Revelation Has Jailed Hacktivist Martin Gottesfeld Filing For Case Dismissal
            (https://www.dailywire.com/news/29833/secret-docket-revelation-has-jailed-guardian-frank-camp)


      • Potential Judicial Conflicts Of Interest Arise In Martin Gottesfeld 'Guardian Hacktivist' Case
            (https://www.dailywire.com/news/32698/potential-judicial-conflicts-interest-arise-martin-frank-camp)


      • EXCLUSIVE: Interview With 'Guardian Hacktivist' Martin Gottesfeld
            (https://www.dailywire.com/news/31935/exclusive-interview-guardian-hacktivist-martin-frank-camp)



     I had the opportunity to speak with Gottesfeld after the verdict. The following is
     our conversation:

            DW: Is there anything you want to say in the immediate aftermath of this verdict?


            GOTIESFELD: Yeah, an underreported aspect of this, which is kind of a silver lining, is that

            the jury didn't go with the government's narrative of potential harm to patients. The jury was

            asked a question on each count - "did this alleged act effect or potentially effect patient

            care, diagnosis, treatment, etc,." and the jury refused to say yes on both counts.


            The government's entire narrative against me has been that I'm a reckless guy who

            potentially imperiled the hospital's most vulnerable patients, and that's what they've been

            using as a cudgel against me for two and a half years. Multiple news outlets didn't go with it,

            and neither did the jury.


            What they've convicted me of is costing the government money while they were crippling

            and torturing a girl in a wheelchair. They convicted a guy for helping a child; they convicted a

            guy who didn't harm a soul.




     [The jury was asked on the verdict sheet to answer "yes" or "no" to the following
     ru 1octinnc·
https:/lwww.dailywire.com/news/34045/guardian-hacktivist-martin-gottesfeld-convicted-frank-camp                                     216
                                                               - Page 32 of 55 -
4/12/2019   Case 2:20-cv-00012-JRS-MJD          Document
                              'Guardian Hacktivist'              33-3
                                                    Martin Gottesfeld     FiledFaces
                                                                      Convicted; 03/27/20      Page
                                                                                     Up To 15 Years     3 ofI 6
                                                                                                    In Prison   PageID
                                                                                                              Daily Wire #: 494



     (1) Did the offense cause loss to one or more persons during any one-year period
     aggregating at least $5,000 in value?


     (2) Did the offense cause the potential modification or impairment of the medical
     examination, diagnosis, treatment, or care of one or more individuals?


     While the jury answered "yes" to the first question on each charge, they specifically
     asked that the court "consider a verdict including only one of the subparagraphs of
     each charge," meaning that they were seemingly unable to reach an agreement on the
     question regarding harm or potential harm to patients.]

      :IF YOU FntD DBFBNl>AN'J! "NM GU:ILft" ON QtJBST:ION l, PROCBBD TO
      QUBST:ION 2 • :IF YOU FIND DBl'DDDT "GUl:Lft" ON QtJBST:ION 1,
      COMPLBD StJBPARAGRAPBS (A) AND (B).


                           A) Did the offense cause loss to one or more persons
                              during any 1-year period aggregating at least $5,000
                              in value?


                                       Yes
                                                    j                                     No
                                                                                               ----
                           B)     Did the offense cause the potential modification or
                                  impairment of the medical examination, diagnosis,
                                  treatment, or care of 1 or more individuals?


                                      Yes                                                 No
                                                                                               ----




        :IF YOU FIND DBl'BNl>AR'.r "NOT GU:ILft" ON QtJBS'.r:ION 2, YOUR
        DBLIBUATIONS ARB COHPLBD. :IF YOU FIND DBl'BNDAR'.r "GUILTY" ON
        ntTRR'l'TnJ.t      ~   _ t'!nvPT.11!"'11!   ~'D&11&aD&'l>IU:!           I&\     &11n   11il\
https://www.dailywire.com/news/34045/guardian-hacktivist-marti~ttesfeld-convicted-frank-camp                                      3/6
                                                             - Page 33 of 55 -
4/12/2019 Case    2:20-cv-00012-JRS-MJD          Document
                               'Guardian Hacktivist'              33-3
                                                     Martin Gottesfeld     FiledFaces
                                                                       Convicted; 03/27/20      Page
                                                                                      Up To 15 Years     4 ofI 6Daily
                                                                                                     In Prison    PageID
                                                                                                                      Wire #: 495



                             A) Did the offense cause loss to one or more persons
                                during any 1-year period aggregating at least $5,000
                                   in value?)

                                        Yes                                                  No

                             B)    Did the offense cause the potential modification or
                                   impairment of the medical examination, diagnosis,
                                   treatment, or care of 1 or more individuals?


                                        Yes                                                  No




                                                                                __,_ ---------------------!

                                                -   --~----                       -------·----



                                     Wlvl_____t.t~~ c-F ~ te.v1A•AJ
     ----~~_t,__ 4_t,J__llol\~~~~ ~tl-~ $1 th.-~-------1
          tuAt_'f~'> b~~ ~o~':(-~
                                                                            !
                                              -· ------ -------~-----.!-        ---------~




          OW: Tell me if I'm correct in my assessment. The jury was told that they couldn't acquit you

          based on the "torture" defense?


          GOTTESFELD: The jury was told in no uncertain terms by Judge Gorton that my good intent

          was not a legal defense, and was irrelevant to whether or not I committed the act


          There were multiple defenses we were precluded from using under the umbrella of

          "justification," two of which are "necessity" and "defense of others." These are called

          "affirmative defenses." In other words, "I did it, but here's why, and here's why it's okay."

          Basically, if it was your little girl who was locked in a psych ward, unable to speak to you, and

          was sending you notes saying she was being tortured, what would you want a stranger to do?
https:J/www.dailywire.com/news/34045/guardian-hacktivist-martin-gottesfelcl-convicted-frank-camp                                    4/6
                                                                - Page 34 of 55 -
4/12/2019 Case    2:20-cv-00012-JRS-MJD          Document
                                'Guardian Hacktivist'             33-3
                                                      Martin Gottesfeld     FiledFaces
                                                                        Convicted; 03/27/20      Page
                                                                                       Up To 15 Years     5 of I6Daily
                                                                                                      In Prison   PageID
                                                                                                                       Wire #: 496

          Would you want him to say, "Hmm, two years from now, some biased judge might not let me

          mention this little girl, so I'm not gonna help her." Is that what we, as a society, want?


          DW: When you appeal the verdict, will you have any new information for the court?


          GOTTESFELD: As you know, I have rock-solid appellate issues on the Speedy Trial Act, and

          the suppression matter has become more interesting.


          In its opposition to the suppression filing, the government tried to downplay [Magistrate

          Judge Marianne] Bowler's role. However, her husband's workplace came up by name multiple

          times. It was actually mentioned by name by the prosecutors in their closing argument.

          Bowler's husband's workplace was effected by the DDoS campaign. She should have recused.


     [Judge Bowler is married to Dr. Marc Alan
     (https://www.dailywire.com/news/32698/potential-judicial-conflicts-interest-arise-martin-

     frank-camp) P (https://www.dailywire.com/news/32698/potential-judicial-conflicts-

     interest-arise-martin-frank-camp) feffer

     (https:/!www.dailywire.com/news/32698/potential-judicial-conflicts-interest-arise-martin-

     frank-camp), who works at Brigham and and Women's Hospital, a "teaching affiliate

     of Harvard Medical School (https://hms.harvard.edu/afflliates/brigham-womens-hospital)
     ."Bowler is the judge who signed off on the search warrant for Gottesfeld's home.]

          Regardless, the appellate court gets to take into account the full trial transcript when they

          decide a pretrial motion. So the appellate court gets to use all this evidence that Bowler's

          husband's workplace was affected when we appeal on the suppression grounds as well. I

          believe I'll win on appeal.


          DW:Howso?



          GOTTESFELD: If Gorton does try to hit me with 15 years, and I lose the appeal on the

          convictions themselves, I can still appeal the sentence. I can appeal not just the fact that this
https:/lwww.dailywire.com/news/34045/guardian-hacktivist-martin-gottesfeld-convicted-frank-camp                                      5/6
                                                               - Page 35 of SS -
4/12/2019 Case   2:20-cv-00012-JRS-MJD          Document
                               'Guardian Hacktivist'             33-3
                                                     Martin Gottesfekl     FiledFaces
                                                                       Convicted; 03/27/20      Page
                                                                                      Up To 15 Years     6 of I6Daily
                                                                                                     In Prison   PageID
                                                                                                                      Wire #: 497

          trail shouldn't have happened in the first place because the Speedy Trial Act says so; not just

          that the search shouldn't have happened because it was a biased magistrate who signed the

          warrant. Even if I lose on those two grounds, I can then say that the sentence is out of whack

          because the government swung and missed on this big enhancement for potentially

          imperiling patients, on which the jury failed to sustain them.


     Gottesfeld's sentencing will take place on November 14, 2018. I'd like to thank
     Martin for taking the time to speak with The Daily Wire. For more information
     about the case, visit FreeMartyG.com.




https://www.dailywire.com/news/34045/guardian-hacktivist-martin-gottesfeld-convicted-frank-camp                                     616
                                                               - Page 36 of 55 -
